The opinion -of the court was delivered by
Marshall, J.
In an application for a modification of the judgment of this court, the plaintiff asks that it be permitted to retain that part of the property in controversy in this action, to which the plaintiff would be entitled as a creditor of J. M. Maddock.
It appears in this case that the property of J. M. Maddock is in the custody of the United States district court in a bankruptcy proceedifig. This court has no control over that property and does not have the right to say that the plaintiff shall participate in the proceeds arising from the disposition of the property of J. M. Mad-dock. The plaintiff must pursue the ordinary remedy.
The motion of the plaintiff is denied.